           Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YO.Rl(
- - - - - - - - - - - -- -- - - - - - - - - - - - - - - - - - - -      X


UNITED STATES OF AMERICA
                                                                           CONSENT PRELIMINARY ORDER
                     - V. -                                                OF FORFEITURE AS TO SPECIFIC
                                                                           PROPERTY/
ISAIAH WISE FORDHAM                                                        MONEY JUDGMENT
      a/k/a "ZayBands,"
                                                                           20 Cr. 563 (JPO)
                              Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - _, - - - - - -   X


                     WHEREAS, on or about October 22, 2020, ISAIAH WISE FORDHAM a/k/a

"ZayBands", (the "Defendant"), among others, was charged in a four-count Indictment, 20 Cr. 563

(JPO) (the "Indictment"), with conspiracy to steal government funds, in violation of Title 18,

United States Code, Section 371 (Counf One); conspiracy to commit bank fraud, in violation of

Title 18, United States Code, Sections 1349 (Count Two); and aggravated identity theft, in

vio lation of Title 18, United States Codb, Sections I 028A(a)(l ), I 028A(b ), and 2 (Counts Three

and Four);

                     WHEREAS, the Indictment included a forfeiture allegation as to Count One

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(l)(C) and Title 28, United States Code, Section 246l(c), of any and all property, real and

personal , that constitutes or is derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment, including but not limited to a sum of money in United

States currency representing the amou°it of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

                     WHEREAS, the Indictment included a second forfeiture allegation as to Count Two

of the Indictment, seeking forfeiture to the Un ited States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), any and all property constituting, or derived from , proceeds that the
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 2 of 7




Defendant obtained directly or indirectly, as a result of the commission of the offense charged in

Count Two of Indictment, including butJ not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of offense charged in Count Two

of the Indictment;

               WHEREAS, on or about October 28, 2020, the Government seized the following

from the Defendant's residence located lat Main Street, Yonkers, New York: (i) $7,420 in United

States currency located on a ledge in the bedroom; and (ii) $967 in United States currency located

on the TV stand in the bedroom (the "Specific Property");

               WHEREAS, on or about 1'\ugust 11 , 2021, the Defendant pied guilty to Counts One

and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the Indictment

and agreed to forfeit to the United States, pursuant to Title 18, United States Code, Sections

98l(a)(l)(C) and 982(a)(2)(A) and Title 28 United States Code, Section 2461(c), a sum of money

equal to $214,050, $140,097.70 of which represents proceeds traceable to the commission of the

offense charged in Count One and $73,p52.30 of which represents the proceeds traceable to the

commission of the offense charged in Count Two of the Indictment; and

               WHEREAS, the Defenqant consents to the entry of a money judgment in the

amount of $214,050 in United States ctlirrency representing the amount of proceeds traceable to

the offenses charged in Counts One and Two of the Indictment that the Defendant personally

obtained;

               WHEREAS , the Defendant further consents to the forfeiture of all hi s rights, title

and interest in the Specific Property which constitutes proceeds traceable to the commission of the

offenses charged in Counts One and Two of the Indictment;
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 3 of 7




                WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence, with the exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(6)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED , by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Emily A. Johnson, Kaylan E. Lasky and Ashley C. Nicolas of counsel , and the

Defendant, and his counsel , David K. Bertan, Esq., that:

                1.       As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pied guilty, a money judgment in the amount of $214,050 in

United States currency (the "Money Judgment"), representing the amount of proceeds traceable to

the offenses charged in Counts One and Two of the Indictment that the Defendant personally

obtained , shall be entered against the Defendant.

                2.       As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pied guilty, all of the Defendant' s right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21 , United States Code, Section 853 .
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 4 of 7




               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, ISAIAH WISE FORDHAM, and shall be deemed part of the sentence of the

Defendant, and shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made paya ble to the United States Marshals Service, and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               5.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Spec ific Property and to ho ld such property in its secure custody and control.

               7.      Pursuant to Title 21 , United States Code, Section 853(n)(l), Rul e 32.2(b)(6)

of the Federal Rul es of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admira~ty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the governm ent internet site,

www.forfeiture.gov.    Thi s site incorporates the forfe iture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person , other than th e Defendant, claiming interest in the Specifi c

Property must file a Petiti on within sixty (60) days from the first day of publi cation of the Notice
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 5 of 7




on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner's right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner' s claim, and the relief sought, pursuant to Title 21 , United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                I 0.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

Section 853(11), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

                11.     Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 6 of 7




or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13 .   The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.



                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
        Case 1:20-cr-00563-JPO Document 225 Filed 09/09/21 Page 7 of 7




               14.         The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.



AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:                  Isl                                               09/07/2021
       EMILY A. JOHNSON/KAYLAN E. LASKY/                              DATE
       ASHLEY C. NICOLAS
       Assistant United States Attorneys
       One St. Andrew' s Plaza
         ew York, NY 10007
       (212) 637-2409 / 23 l 5 / 2467


ISAIAH WISE FORDHAM

By:       ~                 w~--~                                      ~ - &-'- 2-(
       ISAIAH WISE FORDHAM                                            DATE


By:
       DAVI~
       Law Office of David K . Bertan
       888 Grand Concourse, Suite In
       Bronx, NY I 0451
       Attorney for Defendant


SO ORDERED:



HMORABLE J. PAUL OETKEN
                                                                       q-
                                                                      DATE
                                                                              r - ?-!Jl-- /
UNITED STATES DISTRICT JUDGE
